United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
D.C., Appellant
and
U.S. POSTAL SERVICE, PROCESSING &
DISTRIBUTION CENTER, Sandston, VA,
Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 17-0621
Issued: June 26, 2017

Case Submitted on the Record

DECISION AND ORDER
Before:
PATRICIA H. FITZGERALD, Deputy Chief Judge
COLLEEN DUFFY KIKO, Judge
VALERIE D. EVANS-HARRELL, Alternate Judge

JURISDICTION
On January 23, 2017 appellant filed a timely appeal from a July 27, 2016 merit decision
of the Office of Workers’ Compensation Programs (OWCP).1 Pursuant to the Federal
Employees’ Compensation Act2 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board has
jurisdiction over the merits of this case.

1

Under the Board’s Rules of Procedure, an appeal must be filed within 180 days from the date of issuance of an
OWCP decision. An appeal is considered filed upon receipt by the Clerk of the Appellate Boards. See 20 C.F.R.
§ 501.3(e)-(f). One hundred and eighty days from July 27, 2016, the date of OWCP’s last decision was
January 23, 2017. Since using January 26, 2017, the date the appeal was received by the Clerk of the Appellate
Boards would result in the loss of appeal rights, the date of the postmark is considered the date of filing. The date of
the U.S. Postal Service postmark is January 23, 2017 rendering the appeal timely filed. See 20 C.F.R. § 501.3(f)(1).
2

5 U.S.C. § 8101 et seq.

ISSUE
The issue is whether appellant has established employment-related permanent
impairment to her left lower extremity for schedule award purposes.
FACTUAL HISTORY
On May 22, 2001 appellant, then a 40-year-old clerk, filed an occupational disease claim
(Form CA-2) alleging that her left knee condition was causally related to factors of her federal
employment. She attributed her condition to prolonged standing, bending, and stooping in her
federal employment. The record indicates that the employing establishment had offered
appellant a light-duty position on May 11, 2001. OWCP accepted the claim on July 31, 2001 for
aggravation of left knee degenerative joint disease.
On April 29, 2002 appellant filed a claim for a schedule award (Form CA-7). By report
dated February 6, 2002, Dr. Kennedy Daniels, a Board-certified orthopedic surgeon, opined that
appellant had five percent permanent impairment of her left knee. An OWCP medical adviser
opined in an August 21, 2002 note that there was no basis for finding a permanent impairment of
the left knee.
On February 23, 2007 appellant submitted another Form CA-7 schedule award claim.
She resubmitted the February 6, 2002 report from Dr. Daniels. OWCP sent Dr. Daniels a
February 28, 2007 letter requesting a medical report evaluating appellant’s permanent
impairment, pursuant to the American Medical Association, Guides to the Evaluation of
Permanent Impairment (hereinafter A.M.A., Guides).
OWCP received a February 9, 2007 report from Dr. Geoffrey B. Higgs, a Board-certified
orthopedic surgeon. Dr. Higgs indicated that appellant had reported her left knee pain was
exacerbated after standing for an hour and forty-five minutes at work. He wrote that this was a
new injury, with preexisting osteoarthritis, and there was no permanent impairment. Appellant
submitted a May 27, 2007 statement, noting that Dr. Daniels had reported five percent permanent
impairment in his February 6, 2002 report.
In a report dated September 27, 2007, Dr. Daniels reiterated that he had rated appellant
with five percent permanent impairment of the left leg on February 6, 2002. He reported that
this was based on pain under the fifth edition of the A.M.A., Guides. Dr. Daniels wrote that he
would consider this employment related as her underlying condition was aggravated by work.
By letter dated September 16, 2009, OWCP advised appellant that permanent impairment
evaluations must be made under the sixth edition of the A.M.A., Guides as of May 1, 2009. It
advised appellant to submit a new medical report, and included a permanent impairment
worksheet.
Appellant submitted an October 2, 2009 report from Dr. Daniels, who indicated that he
did not believe any of the categories listed in the permanent impairment worksheet applied to
appellant. Dr. Daniels wrote that he would “reiterate the previous determination” that appellant
had five percent left lower extremity permanent impairment based on pain. He completed a

2

permanent impairment worksheet dated October 14, 2009. Dr. Daniels indicated that appellant
had x-rays and again opined that she had five percent left lower extremity permanent
impairment. On July 5, 2013 appellant resubmitted the October 14, 2009 permanent impairment
worksheet from Dr. Daniels.
By decision dated January 14, 2016, OWCP denied appellant’s schedule award claims,
finding that the medical evidence of record was insufficient to establish entitlement to a schedule
award.
Appellant requested a review of the written record by an OWCP hearing representative
on February 10, 2016. By decision dated July 27, 2016, the hearing representative affirmed the
January 14, 2016 decision. She found that appellant had not submitted probative medical
evidence to establish permanent impairment of her left lower extremity.
LEGAL PRECEDENT
5 U.S.C. § 8107 provides that, if there is permanent disability involving the loss or loss of
use of a member or function of the body, the claimant is entitled to a schedule award for the
permanent impairment of the scheduled member or function.3 Neither FECA nor the regulations
specify the manner in which the percentage of impairment for a schedule award shall be
determined. For consistent results and to ensure equal justice for all claimants OWCP has
adopted the A.M.A., Guides as the uniform standard applicable to all claimants.4 For schedule
awards after May 1, 2009, the impairment is evaluated under the sixth edition.5
An employee seeking compensation for permanent impairment under FECA has the
burden of proof to establish the essential elements of the claim, including that an employment
injury contributed to a permanent impairment of a scheduled member or function of the body.6
The medical evidence necessary to support a schedule award includes a physician’s detailed
report that provides a sufficient description of the impairment.7
OWCP’s procedures provide that specific medical evidence is required to support a
schedule award including: competent medical evidence which shows that the impairment has
reached a permanent and fixed state or maximum medical improvement; medical evidence which
describes the impairment in sufficient detail for the claims examiner to visualize the character
and degree of disability; and medical evidence which gives a percentage of impairment based on

3

5 U.S.C. § 8107. This section enumerates specific members or functions of the body for which a schedule
award is payable and the maximum number of weeks of compensation to be paid; additional members of the body
are found at 20 C.F.R. § 10.404(a).
4

A. George Lampo, 45 ECAB 441 (1994).

5

FECA Bulletin No. 09-03 (March 15, 2009).

6

See A.B., Docket No. 12-1392 (issued January 24, 2013).

7

See James E. Jenkins, 39 ECAB 860 (1988).

3

a specific diagnosis.8 The report of the impairment evaluation should include a detailed report
that includes history of clinical presentation, physical findings, functional history, clinical studies
or objective tests, analysis of findings, and the appropriate impairment based on the most
significant diagnosis, as well as a discussion of how the impairment rating was calculated.9
ANALYSIS
In the present case, appellant seeks a schedule award based on her accepted left knee
injury. The Board finds that the medical evidence of record is insufficient to establish permanent
impairment of her left lower extremity.
The only medical evidence submitted regarding a left lower extremity permanent
impairment was provided by Dr. Daniels. This evidence is of little probative value as to
permanent impairment under the A.M.A., Guides. OWCP advised appellant that she must
submit medical evidence with respect to a permanent impairment under the sixth edition of the
A.M.A., Guides. Dr. Daniels opined in his October 2, 2009 report that appellant had five percent
left lower extremity permanent impairment based on pain. This appeared to be based on his
prior opinions from February 6, 2002, and September 28, 2007. He indicated that none of the
categories in the permanent impairment worksheet under the sixth edition applied to appellant.
When he completed a permanent impairment worksheet on October 14, 2009, he did not identify
a table or explain how the A.M.A., Guides were applied. Dr. Daniels wrote only that there were
x-rays and appellant had five percent permanent impairment. Thus, the Board finds that
appellant did not meet his burden of proof.
Appellant may request a schedule award or increased schedule award at any time based
on evidence of a new exposure or medical evidence showing progression of an employmentrelated condition resulting in permanent impairment or increased impairment.
CONCLUSION
The Board finds that appellant has not established an employment-related permanent
impairment of her left lower extremity.

8

Federal (FECA) Procedure Manual, Part 2 -- Claims, Schedule Awards and Permanent Disability Claims,
Chapter 2.808.5 (February 2013).
9

Id. at 2.808.6(a).

4

ORDER
IT IS HEREBY ORDERED THAT the decision of the Office of Workers’
Compensation Programs dated July 27, 2016 is affirmed.
Issued: June 26, 2017
Washington, DC

Patricia H. Fitzgerald, Deputy Chief Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

Valerie D. Evans-Harrell, Alternate Judge
Employees’ Compensation Appeals Board

5

